Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20     PageID.2130   Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MICHAEL KITCHEN,

             Plaintiff,
                                            Case No. 17-11627
       v.
                                            Hon. George Caram Steeh
 O’DELL WINN, et al.,

          Defendants.
 ________________________/

             ORDER ADOPTING IN PART AND REJECTING
        IN PART REPORT AND RECOMMENDATION (ECF No. 103)

       On August 11, 2020, Magistrate Judge Anthony P. Patti issued a

 report and recommendation proposing that the court grant in part and deny

 in part the parties’ cross-motions for summary judgment. Both sides have

 submitted objections. With one exception, as discussed below, the court

 will overrule the parties’ objections and grant in part and deny in part the

 cross-motions for summary judgment.

                            BACKGROUND FACTS

       Plaintiff Michael Kitchen, a pro se prisoner, filed this suit against

 eighteen prison officials. Plaintiff alleges that he was transferred to a

 “sanction wing,” resulting in fewer privileges, as a result of complaints he

 lodged against Defendant Morris, a prison counselor. Plaintiff also alleges

                                           -1-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20    PageID.2131   Page 2 of 12




 that various officers retaliated against him for filing grievances, including by

 subjecting him to unreasonable strip and cell searches. Count I of his

 complaint alleges a First Amendment retaliation claim related to his

 transfers; Count II alleges First, Fourth, Eighth, and Fourteenth

 Amendment claims related to the strip and cell searches; and Count III

 alleges intentional infliction of emotional distress. See ECF No. 61

 (amended complaint).

                           STANDARD OF REVIEW

         With respect to reports and recommendations from magistrate

 judges, this court “shall make a de novo determination of those portions of

 the report or specified proposed findings or recommendations to which

 objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

 or modify, in whole or in part, the findings or recommendations made by the

 magistrate.” Id.

                                    ANALYSIS

    I.     Defendants’ Objections

           A. Objections 1-3

         The magistrate judge recommends that the court deny summary

 judgment with respect to Plaintiff’s First Amendment retaliation claims

 against Defendants Wendt, Massick, Huizar, and Rozier. Defendants

                                          -2-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20     PageID.2132   Page 3 of 12




 object, arguing in Objections 1-3 that Plaintiff has failed to establish

 protected conduct, an adverse action, or a causal connection between the

 two. See Thaddeus-X v. Blatter, 175 F.3d 378, 386-87 & n.3 (6th Cir.

 1999) (elements of a retaliation claim). Plaintiff argues that these

 defendants ordered or conducted cell and strip searches in retaliation for

 his filing of grievances. Plaintiff points to the fact that the searches

 occurred soon after he submitted his grievances and after his family called

 to complain on his behalf. Plaintiff also notes that he has rarely been

 subject to non-routine strip searches, the searches were not properly

 authorized, and that his property was vandalized during the searches.

 Plaintiff has failed to establish, however, that Wendt, Massick, Huizar, and

 Rozier knew about his grievances or family phone calls before ordering or

 conducting the searches. “[T]he defendant must have known about the

 protected activity in order for it to have motivated the adverse action.”

 Thaddeus-X, 175 F.3d at 387 n.3. Plaintiff did not file grievances against

 these Defendants prior to the alleged retaliatory actions, and there is no

 evidence that these Defendants were aware of Plaintiff’s grievances

 against other officers. See ECF No. 104 at PageID 2081-85; ECF No. 25

 at PageID 159-61,195, 208-209, 215, 218. Although Plaintiff disputes

 Defendants’ justifications for the searches, none of his evidence creates a

                                           -3-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20     PageID.2133   Page 4 of 12




 reasonable inference that these Defendants knew about his protected

 activity and were motivated by it. Accordingly, the court will sustain

 Defendants’ objection that Plaintiff failed to establish a causal connection

 between the adverse actions and protected conduct (Objection 3). As this

 disposes of Plaintiff’s First Amendment claim against these Defendants, the

 court will deny Objections 1 and 2 as moot.

          B. Objection 4

       The magistrate judge noted that Defendants failed to move for

 summary judgment regarding Plaintiff’s Fourth Amendment strip search

 claim and that, therefore, the claim should survive. ECF No. 103 at PageID

 2071. Defendants object, arguing that Count II of Plaintiff’s complaint was

 unclear and that this claim should have been dismissed by the court upon

 an initial screening. To the extent Defendants are suggesting that they

 were not on notice that Plaintiff was asserting a Fourth Amendment claim,

 their argument is unavailing. The complaint alleges that the strip searches

 violated Plaintiff’s constitutional rights under the First, Fourth, Eighth, and

 Fourteenth Amendments. See ECF No. 61 at ¶ 87. Plaintiff also moved for

 summary judgment on the basis that the strip searches violated his right to

 privacy. ECF No. 96 at Page ID 1702-1703. Defendants neither

 responded to this argument nor moved for summary judgment on this

                                           -4-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20    PageID.2134     Page 5 of 12




 claim. See ECF No. 98. Because they did not present this argument to the

 magistrate judge in the first instance, the court will not consider it. See

 Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“[A]bsent

 compelling reasons, [the Magistrate Judge Act] does not allow parties to

 raise at the district court stage new arguments or issues that were not

 presented to the magistrate.”).

          C. Objection 5

       In their summary judgment motion, Defendants argued that the court

 should decline to exercise supplemental jurisdiction over Plaintiff’s

 intentional infliction of emotional distress claim. The magistrate judge

 declined to dismiss the claim, noting that Defendants did not address the

 merits. Defendants attempt to do so now, arguing that because no

 constitutional claims remain against Defendants Winn, Foy, Culberson,

 Haynes, and Chalker, they also cannot be liable for intentional infliction of

 emotional distress. Again, because Defendants failed to present this

 argument to the magistrate, the court will not consider here. See id.

          D. Objection 6

        Defendants argue that they are entitled to qualified immunity

 regarding the strip searches because these searches did not violate the

 Fourth Amendment. Defendants failed to raise any argument regarding

                                          -5-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20        PageID.2135   Page 6 of 12




 Plaintiff’s Fourth Amendment claims before the magistrate judge.

 Moreover, Plaintiff has stated a Fourth Amendment claim regarding at least

 one of the strip searches, which he alleges was performed in view of other

 inmates and staff. “[S]trip searches performed in view of other inmates

 without a legitimate penological justification violates inmates’ clearly

 established Fourth Amendment rights.” Salem v. Michigan Dep't of Corr.,

 643 Fed. Appx. 526, 530 (6th Cir. 2016). The court will overrule

 Defendants’ objection.

    II.      Plaintiff’s Objections

             A. Objection 1

          Plaintiff objects that the magistrate judge did not explicitly rule on his

 motion for summary judgment and argues that he is entitled to judgment in

 his favor. In particular, Plaintiff claims that he is entitled to summary

 judgment on his Fourth and Fourteenth Amendment strip search claims.

 The magistrate judge properly analyzed Plaintiff’s strip search claims under

 the Fourth Amendment’s right to privacy, rather than a under a Fourteenth

 Amendment substantive due process standard. See Stoudemire v.

 Michigan Dep’t of Corr., 705 F.3d 560, 572 (6th Cir. 2013) (analyzing

 reasonableness of strip search under Fourth Amendment); Salem v.




                                              -6-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20         PageID.2136    Page 7 of 12




 Michigan Dep’t of Corr., No. 13-14567, 2015 WL 1966727, at *9 (E.D. Mich.

 May 1, 2015), aff'd in part, 643 Fed. Appx. 526 (6th Cir. 2016).

       In evaluating whether a strip search violates a prisoner’s right to

 privacy,

            we first examine the scope, manner, and location of the
            search – as well as the justification for initiating it – in order
            to assess the degree to which it invaded the prisoner’s
            right to privacy. We next evaluate the need for the search,
            giving due deference to the correctional officer’s exercise
            of her discretionary functions. Finally, we determine
            whether the search was reasonably related to legitimate
            penological interests by weighing the need against the
            invasion.

 Stoudemire, 705 F.3d at 572. The magistrate judge determined that a

 question of fact existed regarding the justification and need for the

 searches. See ECF No. 103 at PageID 2065. Further, there is a dispute

 regarding the manner of at least one of the searches. Plaintiff alleges that

 he was searched in view of other prisoners and staff, whereas Officer

 Trombley contends that he blocked any outside view of the search. See

 ECF No. 94-19. As the magistrate judge implicitly recognized, these

 factual disputes preclude summary judgment in Plaintiff’s favor on his

 Fourth Amendment claim.

       Plaintiff also objects that the magistrate judge did not explicitly

 consider his Eighth Amendment claim based upon frequent, unjustified cell

                                              -7-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20            PageID.2137     Page 8 of 12




 searches when his property was vandalized. In this regard, Plaintiff’s one-

 paragraph argument in his brief does not suffice to sustain his summary

 judgment burden. See ECF No. 96 at PageID 1703. Additionally, as

 discussed above, there is a question of fact regarding whether the cell

 searches were unjustified and whether Plaintiff’s property was vandalized,

 rendering summary judgment inappropriate. 1 Plaintiff’s objection is

 overruled.

           B. Objection 2

        Plaintiff also objects to the magistrate judge’s recommendation to

 dismiss his First Amendment retaliation claims against Karl, Odette,

 Trombley, and Glynn. Plaintiff alleges that these Defendants searched his

 cell and strip searched him as part of a concerted effort to retaliate against

 him. He asserts that Defendants are not entitled to summary judgment


 1
   Moreover, the court questions whether Plaintiff has alleged sufficient facts to state an
 Eighth Amendment violation or overcome qualified immunity. See generally Rafferty v.
 Trumbull Cty., Ohio, 915 F.3d 1087, 1093-94 (6th Cir. 2019) (“The Eighth Amendment
 prohibition on cruel and unusual punishment protects prisoners from the unnecessary
 and wanton infliction of pain.”); George v. Ballard, 2017 WL 7550768, at *2 (6th Cir.
 Aug. 23, 2017) (“We have consistently recognized that harassing behavior from prison
 officials does not alone rise to the level of cruel and unusual punishment.”); Dyer v.
 Hardwick, 2012 WL 4762119, at *38 (E.D. Mich. Aug. 3, 2012), report and
 recommendation adopted in relevant part, 2012 WL 3695671 (E.D. Mich. Aug. 23,
 2012) (finding Eighth Amendment right not to be subject to frequent cell searches not
 clearly established); Williams v. Washington, 2018 WL 6190497, at *12 (W.D. Mich.
 Nov. 28, 2018) (frequent cell searches and pat downs did not rise to the level of an
 Eighth Amendment violation). Because this issue was not fully briefed and considered
 by the magistrate judge, however, the court will not address it here.

                                                -8-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20   PageID.2138   Page 9 of 12




 because they failed to demonstrate that they would have conducted the

 searches in the absence of his protected activity. See Thaddeus-X, 175

 F.3d at 399. The burden does not shift to Defendants to make this

 showing, however, unless Plaintiff establishes that “his protected conduct

 was a motivating factor behind any harm.” Id. The court agrees with the

 magistrate judge that Plaintiff has not demonstrated that his protected

 conduct motivated Karl, Odette, Trombley, or Glynn to conduct the

 searches. There is no evidence that these Defendants were aware of

 Plaintiff’s protected conduct when they conducted the searches. See id. at

 387 n.3. Plaintiff’s objection is overruled.

          C. Objections 3 and 4

       Plaintiff argues that the magistrate judge erred by recommending that

 the court grant summary judgment in favor of Winn, Foy, Culberson,

 Haynes, Chalker, and Vittitow on his retaliatory transfer claim. This

 argument is misplaced as to Vittitow, because the magistrate judge

 recommended that the court deny Defendants’ motion for summary

 judgment as to him. ECF No. 103 at PageID 2055, 2074. Defendants also

 acknowledge that a question of fact exists as to Plaintiff’s claims against

 Vittitow and Morris. ECF No. 104 at PageID 2101.




                                           -9-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20    PageID.2139   Page 10 of 12




        As for Winn, Foy, Culberson, Haynes, and Chalker, the magistrate

  judge determined that Plaintiff did not establish that they were actively

  involved in his transfer or had a retaliatory motive. ECF No. 103 at PageID

  2051-52, 2056-57. The court agrees that Plaintiff neither established an

  active role or an inference of retaliatory motive with respect to these

  Defendants.

        As for his claim against Morris, Plaintiff argues that the court should

  grant summary judgment in his favor. Essentially, Plaintiff contends that

  the court should grant summary judgment on his retaliatory transfer claim

  because Morris’s reason for transferring him is unworthy of credence. The

  court does not, however, weigh the credibility of witnesses when ruling on a

  motion for summary judgment. The court agrees with the magistrate judge

  that there is a question of fact regarding Morris’s motive for transferring

  Plaintiff and that summary judgment is inappropriate. Accordingly,

  Plaintiff’s objections are overruled.

        D.    Objection 5

        Plaintiff further objects to the magistrate judge’s recommendation that

  the court grant summary judgment to Defendants Biddle, Smith, and Close

  with respect to his retaliatory search claims. The magistrate judge

  determined that Plaintiff did not establish that these Defendants acted with

                                          -10-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20   PageID.2140   Page 11 of 12




  a retaliatory motive. ECF No. 103 at PageID 2065-66. Biddle and Smith

  relayed orders to conduct the searches, while Close signed a search

  authorization after the fact. See id. at PageID 2062-66. Plaintiff argues

  that he has cast doubt on these Defendants’ explanations regarding their

  involvement in the searches or authority to authorize them. Regardless,

  Plaintiff has not demonstrated that these Defendants were motivated to

  retaliate against him for filing grievances or other protected conduct.

  Accordingly, Plaintiff’s objection is overruled.



                                      ORDER

        IT IS HEREBY ORDERED that Magistrate Judge Anthony P. Patti’s

  report and recommendation (ECF No. 103) is ADOPTED IN PART and

  REJECTED IN PART. The court rejects only the recommendation that

  Plaintiff’s First Amendment retaliation claim against Wendt, Massick,

  Huizar, and Rozier should survive. The court otherwise adopts Magistrate

  Judge Patti’s recommendations.

        IT IS FURTHER ORDERED that Defendant’s motion for summary

  judgment (ECF No. 94) is GRANTED IN PART and DENIED IN PART,

  consistent with Magistrate Judge Patti’s recommendation and this opinion.




                                           -11-
Case 2:17-cv-11627-GCS-APP ECF No. 108 filed 09/29/20               PageID.2141   Page 12 of 12




        IT IS FURTHER ORDERED that Plaintiff’s motion for summary

  judgment (ECF No. 96) is DENIED.

  Dated: September 29, 2020

                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   September 29, 2020, by electronic and/or ordinary mail and
                    also on Michael Kitchen #189265, Michigan Reformatory,
                            1342 West Main Street, Ionia, MI 48846.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                                 -12-
